 1
 2                                                                JS-6
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9         CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
10
11   JOSEPH SANCHEZ, an Individual,      Case No.: 8:18-cv-02300-JLS-ADS
12                      Plaintiff,
13                      v.
14   PEP BOYS, et al.
                                         ORDER FOR JOINT STIPULATION
15                      Defendants.      FOR DISMISSAL WITHOUT
                                         PREJUDICE.
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         -1-
 1         WHEREAS, Defendant PEP BOYS MANY MOE & JACK OF
 2   CALIFORNIA INC., (“Defendant”), on one hand, and Plaintiff JOSEPH
 3   SANCHEZ (“SANCHEZ”), on the other hand, stipulated, through their respective
 4   attorneys of record, pursuant to Federal Rule of Civil Procedure Rule 41(a), that all
 5   claims and demands asserted by SANCHEZ in this action shall be dismissed
 6   without prejudice, each party to bear their own costs and attorney fees; and
 7         WHEREAS, it appears to the Court that the terms of the stipulation appear
 8   proper, and upon good cause showing,
 9         IT IS HEREBY ORDERED that all claims and demands asserted by
10   SANCHEZ in this action shall be and hereby are dismissed without prejudice.
11         IT IS HEREBY ORDERED without prejudice, each party to bear their own
12   costs and attorney’s fees.
13
14   DATED: June 5, 2019
15
16                                          By:        JOSEPHINE L. STATON
                                                     ___________________________
                                                     Hon. Josephine L. Staton
17                                                  UNITED STATES DISTRICT COURT
18
19
20
21
22
23
24
25
26
27
28
                                              -2-
